         Case 2:20-cv-03390-CFK Document 7-3 Filed 07/31/20 Page 1 of 1




                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that, on this date he caused to be served copies of the

Defendants’ Joint Motion to Transfer Cases To The Western District of Tennessee and Proposed

Order, upon all counsel of record by electronically filing the same using the Court’s CM/ECF

system and sending copies via electronic mail.


Dated: July 31, 2020

                                                 FAEGRE DRINKER BIDDLE & REATH LLP

                                                 /s/ Antonio M. Pozos
                                                 Antonio M. Pozos
                                                 One Logan Square, Suite 2000
                                                 Philadelphia, PA 19103
                                                 215.988.3327
                                                 antonio.pozos@faegredrinker.com

                                                 Attorney for Defendants Varsity Brands, LLC;
                                                 Varsity Spirit, LLC; and Varsity Spirit Fashion
                                                 & Supplies, LLC
